
	
		II
		112th CONGRESS
		2d Session
		S. 2992
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on 1-propene,
		  1,1,2,3,3,3-hexafluoro-, oxidized, polymerized, reduced
		  hydrolyzed.
	
	
		1.1-Propene,
			 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized, reduced hydrolyzed
			(a)In
			 generalHeading 9902.23.10 of the Harmonized Tariff Schedule of
			 the United States (relating to 1-propene, 1,1,2,3,3,3-hexafluoro-, oxidized,
			 polymerized, reduced hydrolyzed) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
